                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JAMES C. JENNINGS JR.,                          )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-CV-1302-SMY-RJD
                                                 )
 BILLY J. AUSTIN,                                )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 30), recommending that Defendant’s Motion for

Summary Judgment for Plaintiff’s Failure to Exhaust his Administrative Remedies (Doc. 17) be

granted. No objections have been filed to the Report. For the following reasons, Judge Daly’s

Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusions that Plaintiff has not

exhausted his administrative remedies. The Court finds no clear error in Judge Daly’s findings,

analysis and conclusions, and adopts her Report and Recommendation in its entirety. Accordingly,

Defendant’s Motion for Summary Judgment for Plaintiff’s failure to exhaust his administrative
remedies (Doc. 17) is GRANTED.

      IT IS SO ORDERED.

      DATED: September 9, 2019

                                          ______________________
                                          STACI M. YANDLE
                                          United States District Judge




                                 Page 2 of 2
